Citation Nr: 1819996	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right foot pes planus with hallux valgus and hammertoes (right foot disability). 

2.  Entitlement to service connection for right foot pes planus with hallux valgus and hammertoes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army with active duty from November 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  A June 2009 rating decision denied the Veteran's claim for entitlement to service connection for right foot pes planus with hallux valgus and hammertoes.  The Veteran did not perfect an appeal with respect to that decision and it subsequently became final. 

2.  The additional evidence submitted since the June 2009 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right foot pes planus with hallux valgus and hammertoes was noted at service entry and therefore, pre-existed service. 

4.  The Veteran's right foot pes planus with hallux valgus and hammertoes was aggravated beyond the natural course by active duty service.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the Veteran's claim for entitlement to service connection for right foot pes planus with hallux valgus and hammertoes is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for right foot pes planus with hallux valgus and hammertoes.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for right foot pes planus with hallux valgus and hammertoes have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board is reopening and granting the Veteran's claim for entitlement to service connection for right foot pes planus with hallux valgus and hammertoes, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  New and Material Evidence

The Veteran's claim for entitlement to service connection for right foot pes planus with hallux valgus and hammertoes was originally denied in a June 2009 rating decision and the Veteran did not perfect an appeal.  The decision subsequently became final.  38 U.S.C. §§ 7104, 7105.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the June 2009 rating decision, the competent evidence of record included the Veteran's service treatment records, post-service treatment records from May 2007 to May 2009, and a VA examination that took place in May 2009.  See, June 2009 rating decision.  The Veteran's claim was denied on the basis that the Veteran's disability was neither occurred in nor was caused by service.  

The Board finds that new and material evidence has been submitted since the June 2009 rating decision.  Specifically, the newly submitted evidence includes updated post-service treatment records, a new VA examination for both the left and right foot, and statements from the Veteran contending that his flat feet began bothering him while he was on active duty and that the severity of his left foot pes planus has aggravated his right foot. 

The Board finds that the evidence listed above is new in that it was not of record at the time of the previous denial.  They are material in that they speak directly to the Veteran's claim for entitlement to service connection.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claims were the claims to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for entitlement to service connection for right foot pes planus with hallux valgus and hammertoes is reopened. 

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability on a direct basis, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. § 1111, 1137 (2012).  In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 

With respect to first prong required to rebut the presumption of soundness, the disease or injury must be clearly specified or diagnosed on the induction examination; vague symptoms are not enough to rebut the presumption.  

The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002). 

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, unless there is clear and unmistakable evidence to the contrary, VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  This presumption only attaches where there has been an induction examination in which the later claimed disability was not detected.  In this regard, the Board notes that the Veteran's July 1966 pre-induction examination includes an indication that the Veteran had foot trouble and contains a diagnosis of pes planus.  While an X-ray was only taken of the left foot, the Board finds that the notation of pes planus constitutes a diagnosis of bilateral pes planus and that therefore a diagnosis of bilateral pes planus was noted on entry.  See, July 1966 pre-induction examination.  Thus, the presumption of soundness does not apply to this Veteran's right foot.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

When the presumption of soundness has been rebutted, the question becomes whether or not the pre-existing condition was aggravated beyond its natural progression during service.  As explained above, a pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding by clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306. 

In this regard, the Board notes that the Veteran was treated in the podiatry clinic multiple times during his period of active duty service.  While the Veteran mostly complained of problems with his left foot, there are also documented complaints of right foot pain.  See, service treatment records dated May 1967, August 1967, and September 1967.  In January of 1967, it was recommended that the Veteran be refitted for new boots in order to help with the pain.  Additionally, the Veteran's separation examination noted foot trouble.  See, October 1967 separation examination.

Following the Veteran's release from active duty service, he has consistently reported that the pain resulting from his pes planus began bothering him in service and has continued since.  In May 2009, the Veteran was evaluated for his right foot by a VA examiner.  During this examination, it was noted that the Veteran went into military service with pes planus.  The Veteran reported pain and occasional swelling.  The Veteran was noted to have corrective shoes with inserts to help with the pain.  Some flare-ups were also reported.  Overall, the examiner opined that based on the presence of pes planus with initial military service and the persistence of the finding, the Veteran's current right foot disability is less likely than not the result of military service.  The examiner went on to state that there was no medical documentation to support that the Veteran's military service" aggravated an underlying condition, such as pes planus, or other findings noted on x-ray."  See, May 2009 VA examination. 

Prior to the Veteran's next VA examination in March 2014, the Veteran consistently received treatment for his bilateral pes planus and the resulting symptoms of pain and discomfort.  During the Veteran's March 2014 VA examination, the Veteran reported similar symptoms as he did during his May 2009 exams such as pain, discomfort, swelling, and continued use of orthopedic shoes and inserts.  In the examination report, the VA examiner noted that "pes planus feet are likely to hurt with excessive use and so it is not surprising that both the Veteran's feet bothered him during the service."  The examiner also opined that because the Veteran's symptoms were clinically similar in both feet, "it is unlikely that the Veteran's left foot condition was bad enough to cause a worsening of the right foot condition and more likely that the right foot's poor condition is due to the natural progression of his condition."  See, March 2014 VA examination. 

However, the Board notes that the Veteran was service-connected for his left foot pes planus following a June 2008 VA examination which only examined the left foot.  During this examination, the VA examiner concluded that "it is clear that the training requirements and the subsequent military duties exacerbated the Veteran's foot problems." 

Overall, the Board finds that the Veteran's documented in-service treatment and complaints of foot pain, the Veteran's consistent and credible statements in which he states that the pain resulting from his flat feet began in-service and have continued since, and the opinion provided in the June 2008 VA examination used to service connect the Veteran's left foot is enough to invoke the presumption of aggravation.  In coming to this conclusion, the Board has not overlooked the opinions of the May 2009 and March 2014 VA examiners, but finds the opinions to be of low probative value because they do not provide an adequate rationale as to whether or not the Veteran's right foot disability was aggravated beyond the natural progression and therefore is not equivalent to a finding that it is undebatable that there was no permanent aggravation of the Veteran's right foot disability during active service. 

Therefore, the most probative evidence of record does not clearly and unmistakably show that the Veteran's condition was not aggravated by service and accordingly, service connection for right foot pes planus with hallux valgus and hammertoes is warranted. 


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for right foot pes planus with hallux valgus and hammertoes, and the claim is reopened.

Service connection for right foot pes planus with hallux valgus and hammertoes is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


